DETAILED ACTION
Status of the Claims
The present application is being examined under the pre-AIA  first to invent provisions. This application is a continuation of 16376657, filed 04/05/2019 now U.S. Patent No. 10614441.  The following is in response to a Terminal Disclaimer dated June 4, 2021.  Claims `1-11 are pending.  All pending claims are examined.  


Allowable Subject Matter
Claims 1-11 are pending.  
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 7, the cited references taken either individually or in combination with other prior art of record fails to teach;
“7.    A method for a secure transaction utilizing a portable radio communication device, in which a first transaction software in which a transaction server is predefined has been installed, wherein as a part of the installation, a user of the portable radio communication device has been identified in a secure way and tied to said first transaction software in said portable radio communication device, whereby said first transaction software has also been connected to a user account for said predefined transaction server, the method comprising:
initiating, by wireless encrypted communication, said portable radio communication device on said predefined transaction server, where said initiation puts the user, as a first transaction part, in an active transaction state on the predefined transaction server;
initiating a transaction between the first transaction part and a second transaction part using a transaction identity;
initiating the second transaction part, that uses a second transaction software operating independently of said first transaction software, on the predefined transaction server, thereby putting the second transaction part in an active transaction state on the predefined transaction server;
sending information about the transaction connected to the transaction identity from the second transaction part to the predefined transaction server;
verifying the transaction connected to the transaction identity at the first transaction part by entering a user verification in the first transaction software;
sending, by wireless encrypted communication, the verification connected to the transaction identity from the first transaction part to the predefined transaction server;
the predefined transaction server identifying the first and second transaction parts by the transaction identity, and checking that the first and second transaction parts are in the active transaction state;
finalizing the transaction connected to the transaction identity based on the information about the transaction received by the predefined transaction server; and
sending a transaction receipt of a finalized transaction connected to the transaction identity from the predefined transaction server to the first and second transaction parts...”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKA OJIAKU whose telephone number is (571)270-3608.  The examiner can normally be reached on Monday - Friday: 8.30 AM -5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571 272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHIKAODINAKA OJIAKU/Primary Examiner, Art Unit 3696